DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim (Specification) Objections
Claim 17 is objected to because of the following informalities:  in claim 17, line 3, it appears “by compensation torque calculator” should read, “by a compensation torque calculator”, for grammatical correctness.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the disturbance extractor and the torque compensator in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 to 9 and 14 to 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5 and 14, applicant has apparently not described, in sufficient detail, by what algorithm1, or by what steps or procedure2, he “dividedly” applied the compensation torque when the regenerative braking torque was increased or “collectively” applied the compensation torque when the regenerative braking torque was decreased.  No (clear) algorithm or steps/procedure for such divided or collective application is seen by the examiner in the specification, nor is such a function even clear to the examiner.  See MPEP 2161.01, I.3  Accordingly, the examiner believes applicant has not demonstrated to those skilled in the art possession of the claimed invention, but has only (e.g., unclearly) described a desired result.
Regarding claims 6 and 15, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, he subtracted the compensated regenerative braking torque through proportional integral derivative (PID) control from the output torque from (of) the inverse nominal model.  No (clear) algorithm or steps/procedure for such use of PID control in the subtraction is seen by the examiner in the specification, nor is such a PID control in the context of subtraction even clear to the examiner.  See MPEP 2161.01, I.  Accordingly, the examiner believes applicant has not demonstrated to those skilled in the art possession of the claimed invention, but has only (e.g., unclearly) described a desired result.
Regarding claims 8 and 17, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, he configured or caused the rate limiter to equally divide or collectively input the compensation torque when the regenerative braking torque was increased or decreased, respectively.  No (clear) algorithm or steps/procedure for such equal dividing or collective inputting is seen by the examiner in the specification, nor are such functions even clear to the examiner.  See MPEP 2161.01, I.  Accordingly, the examiner believes applicant has not demonstrated to those skilled in the art possession of the claimed invention, but has only (e.g., unclearly) described a desired result.
Claims 1 to 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5ff, and in claim 10, lines 5ff, “a difference between a behavior model and an actual behavior . . .” is fully indefinite from the teachings of the specification and also logically/grammatically (e.g., a model is completely different e.g., from an action/behavior, so how is a difference between two completely different things [e.g., apples and oranges] characterized or quantified?)
In claim 1, line 6, and in claim 10, line 6, “an actual behavior of the electric vehicle” is indefinite from the teachings of the specification, which does not apparently clarify what would or would not be an “actual behavior of the electric vehicle” e.g., when the electric vehicle is not claimed as apparently doing anything or behaving in any particular way.
In claim 3, lines 2ff, and in claim 12, line 3, “prevent[] a hysteresis phenomenon from occurring” is indefinite from the teachings of the specification, because it is unclear how the hysteresis phenomenon is defined, and it is unclear in what and/or where the phenomenon might exist in the claim, and accordingly, how (e.g., all ways, to define the metes and bounds of the term) it might be “prevent[ed]”.
In claim 5, line 2, and in claim 14, line 3, “dividedly apply[]” is indefinite from the teachings of the specification (e.g., divide in what way, and apply particularly how?)
In claim 5, line 4, and in claim 14, line 5, “collectively apply[]” is indefinite from the teachings of the specification (e.g., apply in what particular way that would be collective, and is this collective applying the same as the collective inputting in claims 8 and 17?)
In claim 6, lines 5 to 8, and in claim 15, lines 3 to 6, “subtract[] the compensated regenerative braking torque through proportional integral derivative (PID) control from the torque output from the inverse nominal model” is fully indefinite from the teachings of the specification (e.g., particularly what is being controlled in PID fashion, if something is being controlled, and how does this PID/control impact the subtracting, etc.?)
In claim 7, lines 2ff, in claim 7, line 4, in claim 16, line 3, and in claim 16, line 4, “frequency component” is indefinite (e.g., a frequency component of what particularly?)
In claim 8, lines 6 to 8, and in claim 17, lines 5 and 6, “prevent[] hysteresis caused by the calculated regenerative torque” is indefinite from the teachings of the specification, because it is unclear how the hysteresis is defined in the specification, what it is a hysteresis of in the claim, and it is unclear in what the hysteresis might exist, and accordingly, how (e.g., all ways, to determine the metes and bounds of the term) it might be “prevent[ed]”.
In claim 8, lines 9 to 15 are unclear in their entirety from the teachings of the specification that does not clarify what the equally dividing is referring to, what the input of equally divided compensation is referring to, or what the collective input of the compensation torque within a reference time is referring to.
In claim 9, lines 2 to 4, and in claim 18, lines 3 to 5, “until a time point at which the compensation for the regenerative braking torque is possible based on the inverse nominal model” is indefinite from the teachings of the specification, and it is unclear what causes such a “possib[ility]” and how such a possibility is defined.
In claim 17, lines 7 to 14 are unclear in their entirety from the teachings of the specification that does not clarify what the equally dividing is referring to, what the input of equally divided compensation is referring to, or what the collective input of the compensation torque within a reference time is referring to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 and Step 2A, Prong I:
Claim(s) 1 to 18, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of “compensating” a torque (e.g., adjusting a value of a torque) based on a disturbance extracted in a specific frequency band, e.g., by extracting a disturbance in a specific frequency band from a difference between a behavior model and an actual behavior; and compensating for the regenerative braking torque based on the disturbance extracted by the disturbance extractor; e.g., by calculating compensation torque to offset the disturbance extracted by the disturbance extractor and subtracting the compensation torque from the regenerative braking torque; preventing a hysteresis phenomenon from occurring based on the calculated compensation torque; setting a changing rate of the compensation torque; dividedly apply the compensation torque when the regenerative braking torque is increased, and collectively apply the compensation torque when the regenerative braking torque is decreased; providing an inverse nominal model in a form of a transfer function, which is configured to output torque when a wheel speed is input; a first subtractor configured to subtract the compensated regenerative braking torque through proportional integral derivative (PID) control from the torque output from the inverse nominal model to extract a primary disturbance; and a mathematical filter configured to filter the primary disturbance extracted by the first subtractor to extract a final disturbance; wherein the mathematical filter includes: a first low-pass filter (LPF) configured to pass a first frequency component in a low frequency band; a second LPF configured to pass a second frequency component in the low frequency band; a second subtractor configured to subtract the second frequency component from the first frequency component to extract the final disturbance; and a third LPF configured to remove a noise component of the final disturbance; a compensation torque calculator configured to calculate a compensation torque that offsets the final disturbance extracted by the filter; a hysteresis comparator configured to prevent hysteresis caused by the compensation torque calculated by the compensation torque calculator; and a rate limiter configured to equally divide the compensation torque received from the hysteresis comparator and input equally divided compensation torque to a third subtractor when the regenerative braking torque is increased, and to collectively input the compensation torque received from the hysteresis comparator within a reference time when the regenerative braking torque is reduced, wherein the third subtractor is configured to subtract the compensation torque input from the rate limiter from the regenerative braking torque to compensate for the regenerative braking torque.
 This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because it involves only mathematical concepts and constructs4 (e.g., extracting frequencies compensating torque values, calculating compensation torque, using first, second, and third subtractors, using mathematical filters, etc.)
Step 2A, Prong II:
Additionally, the abstract idea is not integrated by the recitation of additional elements/limitations into a practical application because merely using a computer5 as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) particular machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity (e.g., “apply it” - type torque compensation, e.g., compensating a command with generic computer components that the claim does not even explicitly require), is recited in or encompassed by the claims.
Step 2B:
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., preventing a hysteresis phenomenon from occurring which does not require that anything be done, delaying an operation of the ABS until a time point at which the compensation for the regenerative braking torque is possible based on the inverse nominal model which does not require that anything be done) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, for example as indicated in applicant's specification at published paragraphs [0086] to [0088] e.g., for establishing/controlling torque commands, and moreover, the generically recited computer elements (e.g., a processor, a memory, a user interface, a network, a bus, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., an electric vehicle) is not enough to transform the abstract idea into a patent-eligible invention (Flook[6]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7, 9 to 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (2015/0112508) in view of Hori (“Future Vehicle Driven by Electricity and Control – Research on Four-Wheel-Motored ‘UOT Electric March II’”, IEEE Transactions on Industrial Electronics, Volume 51 Number 5, October 2004, pages 954 to 962).
Kato et al. (‘508) reveals e.g., in conjunction with FIG. 1[7]:
per claim 1, an apparatus for controlling braking torque of an electric vehicle [e.g., FIG. 11, implementing the model following control of FIG. 3, e.g., during braking (e.g., paragraphs [0084], [0126], [0130], [0179], etc.; see also FIG. 4)] on which a brake system is mounted, the apparatus comprising:
an extractor [e.g., 720, 730, 740, etc. in FIG. 1] configured to extract a torque [e.g., Th in FIG. 1] in a specific frequency band [e.g., in accordance with the time constant τ and the first-order lag implemented e.g., in 740, etc., by which a low-pass functionality is obtained (paragraphs [0004], [0067], etc.)] from a difference [e.g., obtained at 730] between a behavior model [e.g., implemented at 720 in FIG. 1 by which Tn is output, as an inverse torque value calculation part (claim 7)] and an actual behavior of the electric vehicle [e.g., the torque in the “actual vehicle system” of paragraph [0009] that must be treated as a so-called dead time; and/or the actual torque in claim 7 (paragraph [0016]); and/or e.g., the (actual) torque command value Tm that is low-passed, etc. through the torque transmission block 710 to result in the estimated torque value Te, also indicative of actual vehicle behavior (behavior of the actual vehicle system)]; and
a torque compensator [e.g., 750, 500] configured to compensate for the braking torque based on the disturbance extracted by the disturbance extractor [e.g., as shown in FIG. 1];
Kato et al. (‘508) may not expressly reveal that, in the vehicle, regenerative braking is controlled and an anti-lock brake system (ABS) is mounted, or that what is extracted is a “disturbance”.
However, in the context/field of an improved similar electric vehicle (a remodeled Nissan March) that used model following control (MFC), Hori (IEEE 2004) teaches that, on the vehicle, “[r]egenerative braking is, of course, available” (page 955), that the change in friction resulting from wheel slip introduces a “disturbance d” seen by the vehicle (FIG. 5), and that the model following control (FIG. 5[8]) is used for a “high performance antilock braking system” (abstract).
It would have been obvious at the time the application was filed to implement or modify the Kato et al. (‘508) traction control device and method so that it was used on an electric or hybrid vehicle having, of course, regenerative braking, as taught by Hori (IEEE 2004), so that the change in friction resulting from the wheel slip (λ) would have been seen by the vehicle (e.g., in the brake control scheme) as a disturbance d, as taught by Hori (IEEE 2004), and so that the model following control device and method of Kato et al. (‘508) would have been used as part of a high performance antilock braking system, as taught Hori et al. (IEEE 2004), in order that regenerative braking would have (of course) been used to predictably generate useful power in the electric or hybrid vehicle, in order that changes in friction arising from wheel slip would have been predictably recognized and responded to in the control scheme by the model following controller (MFC) of Kato et al. (‘508), in order that the vehicle would have been predictably provided with antilock braking as a desired/required (by regulation) feature for an electric/hybrid vehicle, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Kato et al. (‘508) traction control device and method would have rendered obvious:
per claim 1, an apparatus for controlling regenerative braking torque of an electric vehicle on which an anti-lock brake system (ABS) is mounted [e.g., as taught by Hori (IEEE 2004)];
a disturbance extractor [e.g., with the “d: Disturbance” in the model following control (MFC) being shown in FIG. 5 of Hori (IEEE 2004), and obviously representing the disturbance in Kato et al. (‘508)] configured to extract a disturbance in a specific frequency band [e.g., using the low-pass filters of Kato et al. (‘508); and/or the Inverse Model + LPF or equivalent HPF taught by Hori (IEEE 2004)] from a difference between a behavior model and an actual behavior of the electric vehicle [e.g., as shown in both FIG. 1 of Kato et al. (‘508) and FIG. 5 of Hori (IEEE 2004), as described above];
a torque compensator [e.g., 750, 500, etc. in Kato et al. (‘508)] configured to compensate for the regenerative braking torque [e.g., with regenerative braking torque taught by Hori (IEEE 2004) at page 955] based on the disturbance extracted by the disturbance extractor [e.g., as shown in both FIG. 1 of Kato et al. (‘508) and FIG. 5 of Hori (IEEE 2004)];
per claim 2, depending from claim 1, wherein the torque compensator is configured to calculate compensation torque to offset the disturbance extracted by the disturbance extractor [e.g., the disturbance of the changing (effective) friction coefficient as taught at paragraphs [0006], [0108], etc. and FIGS. 3, 4, etc. of Kato et al. (‘508); and as taught at “d” in FIG. 5 of Hori (IEEE 2004)] and to subtract the compensation torque from the regenerative braking torque [e.g., as shown in FIG. 1 of Kato et al. (‘508), e.g., at 500; and in FIG. 5 of Hori (IEEE 2004); e.g., see upper left corner of FIGS.];
per claim 3, depending from claim 2, wherein the torque compensator is configured to prevent a hysteresis phenomenon from occurring based on the calculated compensation torque [e.g., by means of the first-order delay block 740 and the gain multiplication block 750 in Kato et al. (‘508), e.g., when the compensation torque is not changing back and forth, but is changing in one direction only (e.g., obviously increasing only, decreasing only, or not changing), so that hysteresis does not exist and/or would thus be prevented];
per claim 4, depending from claim 2, wherein the torque compensator is configured to set a changing rate of the compensation torque [e.g., by means of the first-order delay block 740 and the gain multiplication block 750 in Kato et al. (‘508), causing the compensation torque to change at an obvious/implicit rate];
per claim 5, depending from claim 4, wherein the torque compensator is configured to dividedly apply the compensation torque when the regenerative braking torque is increased, and to collectively apply the compensation torque when the regenerative braking torque is decreased [e.g., obviously as the driver’s torque instruction value T*m in Kato et al. (‘508), or F*m in Hori (IEEE 2004) increases or decreases, to cause the torque of regenerative braking as taught by Hori (IEEE 2004) to consequently increase or decrease];
per claim 6, depending from claim 1, wherein the disturbance extractor includes:
an inverse nominal model in a form of a transfer function, which is configured to output torque when a wheel speed is input [e.g., as at 720, etc. in Kato et al. (‘508), this being called an “inverse torque value calculation part” in the claims; and/or as at the “Inverse Model” in FIG. 5 of Hori (IEEE 2004)];
a first subtractor [e.g., 730 in Kato et al. (‘508)] configured to subtract the compensated regenerative braking torque through proportional integral derivative (PID) control from the torque output from the inverse nominal model to extract a primary disturbance [e.g., Th in FIG. 1 of Kato et al. (‘508)]; and
a filter [e.g., 740 in FIG. 1 of Kato et al. (‘508)] configured to filter the primary disturbance extracted by the first subtractor to extract a final disturbance [e.g., Tf in FIG. 1 of Kato et al. (‘508)];
per claim 7, depending from claim 6, wherein the filter includes:
a first low-pass filter (LPF) [e.g., at 612 in FIG. 1 of Kato et al. (‘508); cf. paragraphs [0004], [0067], etc.] configured to pass a first frequency component in a low frequency band;
a second LPF [e.g., at 712 in FIG. 1 of Kato et al. (‘508); cf. paragraphs [0004], [0067], etc.] configured to pass a second frequency component in the low frequency band;
a second subtractor [e.g., 730 in Kato et al. (‘508)] configured to subtract the second frequency component from the first frequency component to extract the final disturbance; and
a third LPF [e.g., at 740 in FIG. 1 of Kato et al. (‘508); cf. paragraphs [0004], [0067], etc.] configured to remove a noise component of the final disturbance;
per claim 9, depending from claim 6, wherein the torque compensator is configured to delay an operation of the ABS until a time point at which the compensation for the regenerative braking torque is possible based on the inverse nominal model [e.g., based on (dead time blocks) 611 and 711 in Kato et al. (‘508), wherein the delay at 611 delays the operation of the adhesion model block 720];
per claim 10, a method of controlling regenerative braking torque of an electric vehicle on which an anti-lock brake system (ABS) is mounted [e.g., the preamble limitations being taught by and obvious from Hori (IEEE 2004)], the method comprising:
extracting [e.g., at 720, 730, 740 in Kato et al. (‘508)], by a disturbance extractor [e.g., as taught by both Kato et al. (‘508) and Hori (IEEE 2004)], a disturbance [e.g., with the “d: Disturbance” in the model following control (MFC) being shown in FIG. 5 of Hori (IEEE 2004), and obviously representing the disturbance in Kato et al. (‘508)] in a specific frequency band [e.g., using the low-pass filters of Kato et al. (‘508); and/or the Inverse Model + LPF or equivalent HPF taught by Hori (IEEE 2004)] from a difference between a behavior model and an actual behavior of the electric vehicle [e.g., as shown in both FIG. 1 of Kato et al. (‘508) and FIG. 5 of Hori (IEEE 2004), as described above]; and
compensating, by a torque compensator [e.g., 750, 500, etc. in Kato et al. (‘508)], for the regenerative braking torque [e.g., with regenerative braking torque taught by Hori (IEEE 2004) at page 955] based on the disturbance extracted by the disturbance extractor [e.g., as shown in both FIG. 1 of Kato et al. (‘508) and FIG. 5 of Hori (IEEE 2004)];
per claim 11, depending from claim 10, wherein the compensating for the regenerative braking torque includes:
calculating a compensation torque to offset the disturbance extracted by the disturbance extractor [e.g., the disturbance of the changing (effective) friction coefficient as taught at paragraphs [0006], [0108], etc. and FIGS. 3, 4, etc. of Kato et al. (‘508); and as taught at “d” in FIG. 5 of Hori (IEEE 2004)]; and
subtracting the compensation torque from the regenerative braking torque [e.g., as shown in FIG. 1 of Kato et al. (‘508), e.g., at 500; and in FIG. 5 of Hori (IEEE 2004); e.g., see upper left corner of FIGS.];
per claim 12, depending from claim 11, wherein the compensating for the regenerative braking torque further includes:
preventing a hysteresis phenomenon from occurring based on the calculated compensation torque [e.g., by means of the first-order delay block 740 and the gain multiplication block 750 in Kato et al. (‘508), e.g., when the compensation torque is not changing back and forth, but is changing in one direction only (e.g., obviously increasing only, decreasing only, or not changing), so that hysteresis does not exist and/or would thus be prevented];
per claim 13, depending from claim 11, further comprising:
setting a changing rate of the calculated compensation torque [e.g., by means of the first-order delay block 740 and the gain multiplication block 750 in Kato et al. (‘508), causing the compensation torque to change at an obvious/implicit rate];
per claim 14, depending from claim 13, wherein the setting of the changing rate of the calculated compensation torque includes:
dividedly applying the compensation torque when the regenerative braking torque is increased [e.g., obviously as the driver’s torque instruction value T*m in Kato et al. (‘508), or F*m in Hori (IEEE 2004) increases, to cause the torque of regenerative braking as taught by Hori (IEEE 2004) to consequently increase]; and
collectively applying the compensation torque when the regenerative braking torque is decreased [e.g., obviously as the driver’s torque instruction value T*m in Kato et al. (‘508), or F*m in Hori (IEEE 2004) decreases, to cause the torque of regenerative braking as taught by Hori (IEEE 2004) to consequently decrease];
per claim 15, depending from claim 10, wherein the extracting of the disturbance includes:
extracting a primary disturbance [e.g., Th in FIG. 1 of Kato et al. (‘508)] by subtracting [e.g., at 730 in Kato et al. (‘508)] the compensated regenerative braking torque through proportional integral derivative (PID) control from the torque output from an inverse nominal model [e.g., as at 720, etc. in Kato et al. (‘508), this being called an “inverse torque value calculation part” in the claims; and/or as at the “Inverse Model” in FIG. 5 of Hori (IEEE 2004)]; and
extracting [e.g., Tf in FIG. 1 of Kato et al. (‘508)] a final disturbance by filtering [e.g., at 740 in FIG. 1 of Kato et al. (‘508)] the extracted primary disturbance;
per claim 16, depending on claim 15, wherein the extracting of the final disturbance includes:
passing a first frequency component in a low frequency band [e.g., at 612 in FIG. 1 of Kato et al. (‘508); cf. paragraphs [0004], [0067], etc.];
passing a second frequency component in the low frequency band [e.g., at 712 in FIG. 1 of Kato et al. (‘508); cf. paragraphs [0004], [0067], etc.];
extracting [e.g., Tf in FIG. 1 of Kato et al. (‘508)] the final disturbance by subtracting [e.g., at 730 in Kato et al. (‘508)]  the second frequency component from the first frequency component; and
removing a noise component of the final disturbance [e.g., at 740 in FIG. 1 of Kato et al. (‘508); cf. paragraphs [0004], [0067], etc.];
per claim 18, depending from claim 15, wherein the compensating for the regenerative braking torque includes:
delaying an operation of the ABS until a time point at which the compensation for the regenerative braking torque is possible based on the inverse nominal model [e.g., based on (dead time blocks) 611 and 711 in Kato et al. (‘508), wherein the delay at 611 delays the operation of the adhesion model block 720];
Claims 1 to 7, 9 to 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (2015/0112508) in view of Hori (“Future Vehicle Driven by Electricity and Control – Research on Four-Wheel-Motored ‘UOT Electric March II’”, IEEE Transactions on Industrial Electronics, Volume 51 Number 5, October 2004, pages 954 to 962) and Fujimoto et al. (2009/0210128).
Kato et al. (‘508) reveals e.g., in conjunction with FIG. 1[9]:
per claim 1, an apparatus for controlling braking torque of an electric vehicle [e.g., FIG. 11, implementing the model following control of FIG. 3, e.g., during braking (e.g., paragraphs [0084], [0126], [0130], [0179], etc.; see also FIG. 4)] on which a brake system is mounted, the apparatus comprising:
an extractor [e.g., 720, 730, 740, etc. in FIG. 1] configured to extract a torque [e.g., Th in FIG. 1] in a specific frequency band [e.g., in accordance with the time constant τ and the first-order lag implemented e.g., in 740, etc., by which a low-pass functionality is obtained (paragraphs [0004], [0067], etc.)] from a difference [e.g., obtained at 730] between a behavior model [e.g., implemented at 720 in FIG. 1 by which Tn is output, as an inverse torque value calculation part (claim 7)] and an actual behavior of the electric vehicle [e.g., the torque in the “actual vehicle system” of paragraph [0009] that must be treated as a so-called dead time; and/or the actual torque in claim 7 (paragraph [0016]); and/or e.g., the (actual) torque command value Tm that is low-passed, etc. through the torque transmission block 710 to result in the estimated torque value Te, also indicative of actual vehicle behavior (behavior of the actual vehicle system)]; and
a torque compensator [e.g., 750, 500] configured to compensate for the braking torque based on the disturbance extracted by the disturbance extractor [e.g., as shown in FIG. 1];
Kato et al. (‘508) may not expressly reveal that, in the vehicle, regenerative braking is controlled and an anti-lock brake system (ABS) is mounted, or that what is extracted is a “disturbance”.
It may also be alleged that Kato et al. (‘508) does not reveal the “difference between a behavior model and an actual behavior of the electric vehicle”, although the examiner believes this to be fairly taught or suggested by Kato et al. (‘508), in the manner detailed above.
However, in the context/field of an improved similar electric vehicle (a remodeled Nissan March) that used model following control (MFC), Hori (IEEE 2004) teaches that, on the vehicle, “[r]egenerative braking is, of course, available” (page 955), that the change in friction resulting from wheel slip introduces a “disturbance d” seen by the vehicle (FIG. 5), and that the model following control (FIG. 5[10]) is used for a “high performance antilock braking system” (abstract).
Moreover, in the context/field of an improved slip ratio control device for an electric vehicle, Fujimoto et al. (‘128) suggests in conjunction with FIG. 12 that it is not necessary to signal process (e.g., low-pass filter, etc.) the actual motor torque measured value T* before determining the difference between the actual motor torque measured value and a torque value transformed (e.g., by an inverse model, JnS) from the (measured) rotation speed ω, in order to compensate the motor torque with the difference.
It would have been obvious at the time the application was filed to implement or modify the Kato et al. (‘508) traction control device and method so that it was used on an electric or hybrid vehicle having, of course, regenerative braking, as taught by Hori (IEEE 2004), so that the change in friction resulting from the wheel slip (λ) would have been seen by the vehicle (e.g., in the brake control scheme) as a disturbance d, as taught by Hori (IEEE 2004), and so that the model following control device and method of Kato et al. (‘508) would have been used as part of a high performance antilock braking system, as taught Hori et al. (IEEE 2004), in order that regenerative braking would have (of course) been used to predictably generate useful power in the electric or hybrid vehicle, in order that changes in friction arising from wheel slip would have been predictably recognized and responded to in the control scheme by the model following controller (MFC) of Kato et al. (‘508), in order that the vehicle would have been predictably provided with antilock braking as a desired/required (by regulation) feature for an electric/hybrid vehicle, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or further modify the Kato et al. (‘508) traction control device and method so that either an estimated (filtered) motor torque (as taught at Te by Kato et al. (‘508) in FIG. 1) or an actual motor torque value (as taught by Fujimoto et al. (‘128) in FIG. 12[11] and as taught at Tm by Kato et al. (‘508) in FIG. 1) would have been used for determining the difference with the inverse torque value (Tn in Kato et al. (‘508)) corresponding to the acquired rotational speed (ω), in order to simplify the control scheme in the manner taught by Fujimoto et al. (‘128) in his FIG. 12, in order to eliminate an element (710 in Kato et al. (‘508)) and its function (MPEP 2144.04, II.), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Kato et al. (‘508) traction control device and method would have rendered obvious:
per claim 1, an apparatus for controlling regenerative braking torque of an electric vehicle on which an anti-lock brake system (ABS) is mounted [e.g., as taught by Hori (IEEE 2004)];
a disturbance extractor [e.g., with the “d: Disturbance” in the model following control (MFC) being shown in FIG. 5 of Hori (IEEE 2004), and obviously representing the disturbance in Kato et al. (‘508)] configured to extract a disturbance in a specific frequency band [e.g., using the low-pass filters of Kato et al. (‘508); and/or the Inverse Model + LPF or equivalent HPF taught by Hori (IEEE 2004)] from a difference between a behavior model and an actual behavior of the electric vehicle [e.g., as shown in FIG. 1 of Kato et al. (‘508), in FIG. 5 of Hori (IEEE 2004), and in FIG. 12 of Fujimoto et al. (‘128), as described above];
a torque compensator [e.g., 750, 500, etc. in Kato et al. (‘508)] configured to compensate for the regenerative braking torque [e.g., with regenerative braking torque taught by Hori (IEEE 2004) at page 955] based on the disturbance extracted by the disturbance extractor [e.g., as shown in both FIG. 1 of Kato et al. (‘508) and FIG. 5 of Hori (IEEE 2004)];
per claim 2, depending from claim 1, wherein the torque compensator is configured to calculate compensation torque to offset the disturbance extracted by the disturbance extractor [e.g., the disturbance of the changing (effective) friction coefficient as taught at paragraphs [0006], [0108], etc. and FIGS. 3, 4, etc. of Kato et al. (‘508); and as taught at “d” in FIG. 5 of Hori (IEEE 2004)] and to subtract the compensation torque from the regenerative braking torque [e.g., as shown in FIG. 1 of Kato et al. (‘508), e.g., at 500; and in FIG. 5 of Hori (IEEE 2004); e.g., see upper left corner of FIGS.];
per claim 3, depending from claim 2, wherein the torque compensator is configured to prevent a hysteresis phenomenon from occurring based on the calculated compensation torque [e.g., by means of the first-order delay block 740 and the gain multiplication block 750 in Kato et al. (‘508), e.g., when the compensation torque is not changing back and forth, but is changing in one direction only (e.g., obviously increasing only, decreasing only, or not changing), so that hysteresis does not exist and/or would thus be prevented];
per claim 4, depending from claim 2, wherein the torque compensator is configured to set a changing rate of the compensation torque [e.g., by means of the first-order delay block 740 and the gain multiplication block 750 in Kato et al. (‘508), causing the compensation torque to change at an obvious/implicit rate];
per claim 5, depending from claim 4, wherein the torque compensator is configured to dividedly apply the compensation torque when the regenerative braking torque is increased, and to collectively apply the compensation torque when the regenerative braking torque is decreased [e.g., obviously as the driver’s torque instruction value T*m in Kato et al. (‘508), or F*m in Hori (IEEE 2004) increases or decreases, to cause the torque of regenerative braking as taught by Hori (IEEE 2004) to consequently increase or decrease];
per claim 6, depending from claim 1, wherein the disturbance extractor includes:
an inverse nominal model in a form of a transfer function, which is configured to output torque when a wheel speed is input [e.g., as at 720, etc. in Kato et al. (‘508), this being called an “inverse torque value calculation part” in the claims; and/or as at the “Inverse Model” in FIG. 5 of Hori (IEEE 2004)];
a first subtractor [e.g., 730 in Kato et al. (‘508)] configured to subtract the compensated regenerative braking torque through proportional integral derivative (PID) control from the torque output from the inverse nominal model to extract a primary disturbance [e.g., Th in FIG. 1 of Kato et al. (‘508)]; and
a filter [e.g., 740 in FIG. 1 of Kato et al. (‘508)] configured to filter the primary disturbance extracted by the first subtractor to extract a final disturbance [e.g., Tf in FIG. 1 of Kato et al. (‘508)];
per claim 7, depending from claim 6, wherein the filter includes:
a first low-pass filter (LPF) [e.g., at 612 in FIG. 1 of Kato et al. (‘508); cf. paragraphs [0004], [0067], etc.] configured to pass a first frequency component in a low frequency band;
a second LPF [e.g., at 712 in FIG. 1 of Kato et al. (‘508); cf. paragraphs [0004], [0067], etc.] configured to pass a second frequency component in the low frequency band;
a second subtractor [e.g., 730 in Kato et al. (‘508)] configured to subtract the second frequency component from the first frequency component to extract the final disturbance; and
a third LPF [e.g., at 740 in FIG. 1 of Kato et al. (‘508); cf. paragraphs [0004], [0067], etc.] configured to remove a noise component of the final disturbance;
per claim 9, depending from claim 6, wherein the torque compensator is configured to delay an operation of the ABS until a time point at which the compensation for the regenerative braking torque is possible based on the inverse nominal model [e.g., based on (dead time blocks) 611 and 711 in Kato et al. (‘508), wherein the delay at 611 delays the operation of the adhesion model block 720];
per claim 10, a method of controlling regenerative braking torque of an electric vehicle on which an anti-lock brake system (ABS) is mounted [e.g., the preamble limitations being taught by and obvious from Hori (IEEE 2004)], the method comprising:
extracting [e.g., at 720, 730, 740 in Kato et al. (‘508)], by a disturbance extractor [e.g., as taught by both Kato et al. (‘508) and Hori (IEEE 2004)], a disturbance [e.g., with the “d: Disturbance” in the model following control (MFC) being shown in FIG. 5 of Hori (IEEE 2004), and obviously representing the disturbance in Kato et al. (‘508)] in a specific frequency band [e.g., using the low-pass filters of Kato et al. (‘508); and/or the Inverse Model + LPF or equivalent HPF taught by Hori (IEEE 2004)] from a difference between a behavior model and an actual behavior of the electric vehicle [e.g., as shown in FIG. 1 of Kato et al. (‘508), in FIG. 5 of Hori (IEEE 2004), and in FIG. 12 of Fujimoto et al. (‘128), as described above]; and
compensating, by a torque compensator [e.g., 750, 500, etc. in Kato et al. (‘508)], for the regenerative braking torque [e.g., with regenerative braking torque taught by Hori (IEEE 2004) at page 955] based on the disturbance extracted by the disturbance extractor [e.g., as shown in both FIG. 1 of Kato et al. (‘508) and FIG. 5 of Hori (IEEE 2004)];
per claim 11, depending from claim 10, wherein the compensating for the regenerative braking torque includes:
calculating a compensation torque to offset the disturbance extracted by the disturbance extractor [e.g., the disturbance of the changing (effective) friction coefficient as taught at paragraphs [0006], [0108], etc. and FIGS. 3, 4, etc. of Kato et al. (‘508); and as taught at “d” in FIG. 5 of Hori (IEEE 2004)]; and
subtracting the compensation torque from the regenerative braking torque [e.g., as shown in FIG. 1 of Kato et al. (‘508), e.g., at 500; and in FIG. 5 of Hori (IEEE 2004); e.g., see upper left corner of FIGS.];
per claim 12, depending from claim 11, wherein the compensating for the regenerative braking torque further includes:
preventing a hysteresis phenomenon from occurring based on the calculated compensation torque [e.g., by means of the first-order delay block 740 and the gain multiplication block 750 in Kato et al. (‘508), e.g., when the compensation torque is not changing back and forth, but is changing in one direction only (e.g., obviously increasing only, decreasing only, or not changing), so that hysteresis does not exist and/or would thus be prevented];
per claim 13, depending from claim 11, further comprising:
setting a changing rate of the calculated compensation torque [e.g., by means of the first-order delay block 740 and the gain multiplication block 750 in Kato et al. (‘508), causing the compensation torque to change at an obvious/implicit rate];
per claim 14, depending from claim 13, wherein the setting of the changing rate of the calculated compensation torque includes:
dividedly applying the compensation torque when the regenerative braking torque is increased [e.g., obviously as the driver’s torque instruction value T*m in Kato et al. (‘508), or F*m in Hori (IEEE 2004) increases, to cause the torque of regenerative braking as taught by Hori (IEEE 2004) to consequently increase]; and
collectively applying the compensation torque when the regenerative braking torque is decreased [e.g., obviously as the driver’s torque instruction value T*m in Kato et al. (‘508), or F*m in Hori (IEEE 2004) decreases, to cause the torque of regenerative braking as taught by Hori (IEEE 2004) to consequently decrease];
per claim 15, depending from claim 10, wherein the extracting of the disturbance includes:
extracting a primary disturbance [e.g., Th in FIG. 1 of Kato et al. (‘508)] by subtracting [e.g., at 730 in Kato et al. (‘508)] the compensated regenerative braking torque through proportional integral derivative (PID) control from the torque output from an inverse nominal model [e.g., as at 720, etc. in Kato et al. (‘508), this being called an “inverse torque value calculation part” in the claims; and/or as at the “Inverse Model” in FIG. 5 of Hori (IEEE 2004)]; and
extracting [e.g., Tf in FIG. 1 of Kato et al. (‘508)] a final disturbance by filtering [e.g., at 740 in FIG. 1 of Kato et al. (‘508)] the extracted primary disturbance;
per claim 16, depending on claim 15, wherein the extracting of the final disturbance includes:
passing a first frequency component in a low frequency band [e.g., at 612 in FIG. 1 of Kato et al. (‘508); cf. paragraphs [0004], [0067], etc.];
passing a second frequency component in the low frequency band [e.g., at 712 in FIG. 1 of Kato et al. (‘508); cf. paragraphs [0004], [0067], etc.];
extracting [e.g., Tf in FIG. 1 of Kato et al. (‘508)] the final disturbance by subtracting [e.g., at 730 in Kato et al. (‘508)]  the second frequency component from the first frequency component; and
removing a noise component of the final disturbance [e.g., at 740 in FIG. 1 of Kato et al. (‘508); cf. paragraphs [0004], [0067], etc.];
per claim 18, depending from claim 15, wherein the compensating for the regenerative braking torque includes:
delaying an operation of the ABS until a time point at which the compensation for the regenerative braking torque is possible based on the inverse nominal model [e.g., based on (dead time blocks) 611 and 711 in Kato et al. (‘508), wherein the delay at 611 delays the operation of the adhesion model block 720];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Yu et al. (2015/0105951) filters the antilock wheel brake torque into different frequency components, and commands a motor to provide regenerative braking to satisfy one of the components during an antilock braking event.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        2 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        3 See MPEP 2161.01, I., which indicates, “[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”
        4 See e.g., Footnote 18 in Parker v. Flook, 437 U.S. 584 (1978), “[Appellant] claim[s] that his mathematical algorithm, when related to a computer program, will improve the existing process for updating alarm units. Very simply, our holding today is that a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.”
        5 For example, the examiner is interpreting both the disturbance extractor and the torque compensator under 35 U.S.C. 112(f), and both of these claim elements are apparently implemented by generic computer components in the specification.  See e.g., FIG. 8 and the corresponding description.
        6 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        7 FIG. 1 from Kato et al. (‘508) is reproduced by the examiner below:
        
    PNG
    media_image1.png
    463
    873
    media_image1.png
    Greyscale

        8 FIG. 5 from Hori (IEEE 2004) is reproduced by the examiner below:
        
    PNG
    media_image2.png
    569
    903
    media_image2.png
    Greyscale

        9 FIG. 1 from Kato et al. (‘508) is reproduced by the examiner below:
        
    PNG
    media_image3.png
    463
    873
    media_image3.png
    Greyscale

        10 FIG. 5 from Hori (IEEE 2004) is reproduced by the examiner below:
        
    PNG
    media_image2.png
    569
    903
    media_image2.png
    Greyscale

        11 FIG. 12 in Fujimoto et al. (‘128) is reproduced by the examiner below in annotated fashion, to show (with an arrow) the obvious lack of signal processing (e.g., low-pass filtering, etc.) of the actual (measured) toque that was used in obtaining the difference as used for wheel slip ratio control:
        
    PNG
    media_image4.png
    568
    768
    media_image4.png
    Greyscale